EXHIBIT 99.1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (“Pretivm”) #1600 – 570 Granville Street Vancouver, BC V6C 3P1 Item 2 Date of Material Change July 23, 2013 Item 3 News Release The news release dated July 23, 2013 was disseminated through Marketwire and filed on SEDAR on July 23, 2013. Item 4 Summary of Material Change Pretivm announced the discovery of the Cleopatra Vein within the Valley of the Kings and additional underground drill results from the Valley of the Kings Bulk Sample Program currently underway. Item 5 Full Description of Material Change 5.1Full Description of Material Change Pretivm reported the discovery of the Cleopatra Vein within the Valley of the Kings and additional underground drill results from the Valley of the Kings Bulk Sample Program (the “Program”) currently underway. (See Table 1 below for assays.) Selected drill highlights include: ●
